DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 10/12/2021. 
	Claims 1, 3, 10, and 13 – 16 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 20 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 


Allowable Subject Matter
Claims 1 – 20 remain allowable over the prior art, through rejected on other grounds, for at least similar reasons as set forth in the Final Action mailed 01/26/2021, pages 17 – 22. Although the claims have been amended, the amendments do not change the scope of the invention, or the rationale behind the reasons for indication Allowable Subject Matter, as such the Allowable Subject Matter rational applied in the previous actions is still valid and applicable to the instant claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
A system for facilitating online transactions between parties, system comprising: 
an online deal making platform:
a confidential asset data management database located remote from the online deal making platform;
at least one processing device; 
and at least one computer readable storage device storing instructions that, when executed by the at least one processing device, cause the at least one processing device to:
receive a request from a seller user’s computing device to post a new asset; transmit a due diligence application to the seller user’s computing device, the due diligence application including questions regarding the new asset;
receive answers to the questions, the answers including confidential information;
 process the received answers to generate a summary of the asset, including at least one asset score, wherein the generated summary is based at least in part on the confidential information, but does not contain the confidential information;
transmit the generated summary , without the confidential information for storing on the online deal making platform, wherein the online deal making platform does not include the confidential information; 
transmit the received answers, including the confidential information, for storing on the confidential asset data management database, wherein a buyer user does not have access to the stored confidential information:
generate an asset listing including the summary of the asset, wherein the asset listing does not include the confidential information; 
present the asset listing to the buyer user;
receive from the buyer user an intent to enter into a deal for the asset; and
in response to the received intent from the buyer user, notify the seller user of the buyer user’s intent to enter into a deal for the asset.	
These limitations recite Certain Methods of Organizing Human Activity, such as by performing commercial interactions [see 2106.04(a)(2)(II)]. This is because the limitations above recite a series of steps for facilitating transactions between parties, by collecting, manipulating and transmitting/providing asset information to buyers. This represents a commercial interaction (e.g. sales activity). Additionally, the steps of buyers expressing intent to enter a deal for a buyer and being provided access to the deal for the asset represents a legal interaction, that is because intent to enter a deal and entering said deal can be considered an agreement in the form of a contracts. . Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall see again 2106.04(a)(2)(II)]. 
Independent claims 3 and 13 – 15 recite a platform, methods, and an asset management system (respectively), which recite substantially similar limitations all for the purposes of facilitating transactions between parties. As such, claims 3 and 13 – 15 recite an abstract idea for reasons similar to those seen above for claim 1. 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 recites additional elements, including an online deal making platform, a confidential asset data management database, at least one processing device; and at least one computer readable storage device storing instructions. In addition to the platform the system also includes a deal room for storing confidential information. Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Independent claims 3 and 13 recite similar additional elements as in claim 1, and these elements are also not sufficient to integrate the abstract idea into a practical application for the same reasons discussed above. 
Independent claims 14 and 15 recite an asset data management system and a computer implemented method (respectively). Claim 14 recites substantially similar computing components as 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see MPEP 2106.04(d)]. Note independent claims 3 and 13 – 15 do not integrate the recited exceptions into a practical application for substantially similar reasons as for claim 1. 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements 
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    Receiving or transmitting data over a network (e.g. receive answers to generate summary, transmit summary, present asset listings, receive intent, notify seller, etc.)
•    storing and retrieving information in memory (e.g. store answers to questions, etc.)
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 3, and 13 – 15, recite substantially similar limitations as claim 1. Claims 3 and 13 – 15 are rejected under substantially similar rationale as claim 1. 
Dependent claims 2, 4 – 12, and 16 – 20 also do not integrate the abstract idea into a practical application. While the Examiner acknowledges that the dependent claims recite further limitation with regard to encrypting data and accessing information, the Examiner reiterates that these additional limitations are recited at a high level of generality lacking any and all technical specificity or links beyond tying the procedure for purchasing assets to a technical realm. As such, claims2, 4 – 12, and 16 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2, 4 – 12, and 16 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality.  As with claim 1, the limitations of claims 2, 4 – 12, and 16 – 20 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2, 4 – 12, and 16 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

In view of the above, claims 2, 4 – 12, and 16 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
In view of the analysis above the Examiner concludes that claims 1 – 20 are rejected under 35 U.S.C. 101.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicant’s remarks are incorporated fully herein [see Remarks, 10/12/2021]. 

First, Applicant notes that “Both the courts and the Patent Office have admonished that the first step of Alice must be specific regarding the identification of the alleged abstract idea. See Enfish, 822 F.3d at 1335-39 (claims purporting to improve an existing technological process might not succumb to the abstract idea exception). Applicant respectfully submits that this required level of detail and explanation is not provided in the Office Action. Instead, the Office Action merely concludes on pages 4 and 10, without any analysis or citation to the specification or case law, that the claims are directed to an abstract idea because they are directed to a certain method of organizing human activity”, further noting that “the Office Action has failed to identify any case law, or any basis whatsoever, for determining that the elements recited in exemplary independent claim 1, taken together, recite an abstract idea” and that “the Office Action has not presented any such comparison of the pending claims to claims that have been found to be abstract as previously identified by any controlling court”.
Examiner respectfully disagrees. As noted previously, representative claim 1 recites limitations that are specifically directed to facilitating transactions between parties, and as such the Examiner reiterates the assertion that the claim is directed to ‘Certain Methods of Organizing Human Activity’ because the combination of elements (e.g. the claim as a whole) are all directed to steps for setting up/preparing for an asset transaction. Individually, the limitations clearly set forth steps for setting up the transaction (e.g. request to post new asset, transmitting and receiving information about the asset through the due diligence questions, and transmitting a generated asset summary to a deal making platform), these steps are clearly marketing or sales activities. Further, the limitations of claim 1 recite steps for allowing users to enter into a transaction (e.g. present asset listing to buyers and receiving from the buyer intent to enter the deal), these limitations are also considered to be sales activities and could also be directed to legal interaction when considering intent to deal and entering a deal as a contractual relationship. As such, the Examiner respectfully asserts that the claim as a whole as well as individual limitations have been shown to be directed to commercial interactions which fall under the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas. Additionally, the Examiner notes that the MPEP provides numerous examples of abstract idea that would fall under the category which are not limiting. That is, though examples have been provided, direct correspondence to the examples is not required. It is also noted that the courts have declined to defined abstract ideas, other than by example. While the Examiner acknowledges that the claims recite the ideas of managing access to confidential information by storing information in remote databases, the claims as a whole show that the steps are performed for the purposes of facilitating a transaction, effectively directing the claim to the idea of “a transaction or legal relationship” which is an abstract idea falling directly under the ‘Certain Methods of Organizing Activity’ grouping of abstract ideas. Citing the October 2019 Update to the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination” [see October 2019 Patent Eligibility Guidance Update (October 2019 Update), Section II]. 

Applicant further asserts that under Step 2 of Alice analysis “the proper inquiry is to also analyze whether the claims are directed to a specific improvement in technology as disclosed in the specification. Applicant respectfully submits that the present specification discloses such a problem needing to be solved, and narrowly directs the claims toward the envisioned solution through improvements in prior technology”, further noting that “the claims pending in this application stand apart because they do not recite some broad steps or system for data collection, data manipulation, and data storage, as asserted by the Office Action on pages 4 and 13. Instead, the claimed solution is directed to a patent-eligible improvement to a method and system for facilitating online transactions between parties while maintaining the confidentiality of the seller’s information. Such seller information to be kept confidential can include proprietary information about the seller, seller assets, and seller transactions”, and lastly asserting that “the claimed subject matter, as amended herein, improves existing communication, transmission, and storage technologies in such a manner that online transactions between a buyer and a seller are improved with the assembling and exchange of asset information while securing the confidential information of the seller. In particular, instead of merely exposing the interested buyer to available asset description or asset advertising, questions are transmitted to a specific seller of an asset who elects to post the asset for sale”.
Examiner respectfully disagrees. First, with regard to Applicant’s statement that the present invention improves existing communication, transmission and storage technologies the Examiner asserts that there is no evidence in either the claims or the Applicant’s disclosure that purports any such improvements to the recited technologies. The instant invention utilizes these technologies to carry out the desired procedure for exchanging asset information, however the technologies themselves are not affected, modified or changed in any manner beyond performing their intended functions, and as such are seen as mere tools for executing the claimed abstract procedure, ultimately making up a part of the abstract idea itself. Further considering Applicant’s remarks, specifically the statement “online transactions between a buyer and a seller are improved with the assembling and exchange of asset information while securing the confidential information of the seller”, the Examiner asserts that while the claims in question may provide an improvement to the procedure for facilitating transactions and information exchange in a secure manner, this is seen as an improvement to commercial transaction facilitation, not a technical field or environment. Additionally, while the Applicant argues that the present invention secures confidential information, this concept is not reflected in the claims. Rather, the claims recite storing confidential information separately from the summary, and there is a statement that a buyer does not have access to the stored confidential information, however there is nothing in the claims that suggests any type/manner of security being utilized to protect the confidential information or to prevent a user from accessing said information. The Applicant merely claims that data is stored separately, and that users cannot access it, the concept recited by the claims in no way improves the functionality of any of the databases or associated deal rooms, there is no evidence that data security protocols or any associated algorithms or systems are integral or improved by the instant invention, and  beyond merely stating that the claims recite improvements in technologies of Any improvements are manifested only in the procedure itself, not within the computer.

Applicant further asserts that “the claims are directed to the type of improved functionality of performing due diligence over a network by the timely exchange of information, including confidential information to be concealed from the buyer until the seller allows access, that the courts have consistently found to be patent-eligible and is not abstract. The claims expressly solve a problem identified in the specification in the technological arena of effecting an asset transaction between a buyer and a seller across a network with the exchange of information, some of which may be confidential and is not to be disclosed to the buyer until the seller allows access”.
As noted above, while the Applicant’s assertion that claimed solution is directed to a patent-eligible improvement to a method and system for facilitating online transactions between parties while maintaining the confidentiality of the seller’s proprietary information, there is no actual detail to the manner by which confidentiality is maintained. Beyond merely stating that the claims recite improvements in technologies of transmission, communication, and storage for permitting full exchange of information, there is no evidence that the claimed invention actually results in such improvements. The Examiner once again reiterates that the claims in question are directed to an abstract idea of facilitating transactions, and are lacking any emphasis/recitation of how the manner by which the transactions are facilitated or how the confidential information is maintained are deemed to be technical improvement to computing elements and their processing abilities. The claims do not improve the computer’s ability to store information more efficiently, increase the computer’s processing power, 


Applicant further argues that “the Office Action has impermissibly ignored the vast majority of these elements and steps because it has restricted, on page 5 of the Office Action, the “additional elements” to be an online deal making platform, processing device, computer readable storage device, and a deal room. In the absence of the required consideration of each claim element in addition to the asserted abstract idea, the Office Action cannot properly conclude that these “additional elements” of the claims do not ‘transform the nature of the claim’ into a patent-eligible application. Further, the independent claims have been amended herein to expressly recite that the confidential asset data management database is located remote from the online deal making platform, wherein the confidential information is stored on the confidential asset data management database and is not included on the online deal making platform available to the buyer user. Applicant respectfully submits that these particular additional elements integrate the practical application of ensuring seller information confidentiality within a system for facilitating online transactions between parties, thereby rendering the claimed subject matter patent eligible for this additional reason”. 
Examiner acknowledges that the Applicant has amended the claims to recite that the confidential asset data management database is located remote from the online deal making platform, wherein the confidential information is stored on the confidential asset data management database and is not included on the online deal making platform available to the buyer user, however even when considering these steps as “additional elements” the Examiner asserts that these are steps do not reflect an improvement to technology, rather these elements make up steps that are a part of the abstract idea t these particular additional elements integrate the practical application of ensuring seller information confidentiality within a system… there is no disclosure to how the system ensures confidentiality. As such, the Examiner once again reiterates that the claims in question are directed to an abstract idea of facilitating transactions, and are lacking any emphasis/recitation of how the manner by which the transactions are facilitated or how the confidential information is maintained are deemed to be technical improvement to computing elements and their processing abilities. The claims do not improve the computer’s ability to store information more efficiently, increase the computer’s processing power, improve the computer’s ability to process any algorithm more efficiently, etc. Additionally there is no improvements to security algorithms such as encrypting or the like. Instead, any improvement found in the claim is to the method of performing the abstract idea itself.

Applicant further argues that “Under this procedure, an additional claim element or combination of elements “is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing” that, among other bases, a statement in a publication demonstrates the well-understood, routine, conventional nature of the additional element(s). (emphasis added). See Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018). In the absence of such an analysis or citation, other than the unsupported assertions on the above pages, the only conclusion that can be drawn in view of the case law and the Patent Office’s rules, is that the pending claims are, in fact, directed to patent eligible subject matter; and the rejection of all claims under Section 101 should be withdrawn”. 
Examiner respectfully disagrees. Neither the claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components, further claims and the additional elements do not purport to improve a computer’s ability to store information more efficiently, increase the computer’s processing power, increase the computer’s ability to process any algorithm more efficiently, override what is well-understood, routine, and conventional, or the like. Ultimately the Examiner asserts that any improvement found in the Applicant’s disclosure is to the method of performing the abstract idea itself.  Any improvement is manifested only in the procedure for facilitating transactions between parties, resulting in an improved commercial benefit, with no tie or connection to the technology performing the facilitation, or any technical fields. Neither the claims at issue, nor Applicant’s specification, purport to offer a “non- conventional” arrangement of components like that of Bascom for example. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Additionally, there is no evidence that the elements of the instant invention override any routine and conventional functions of technology, nor is there any specific interaction between the claimed elements that would a result that overrides the routine and conventional sequence of events as for example seen in DDR Holdings. Once again the Examiner notes that while the invention may be non-obvious or novel this does not confer eligibility. In other words, while the process claimed may be non-routine, the novelty seen in the present invention is a part of the abstract idea, and as such is not equivalent to non-routine functionality of the computing element

the recited subject matter provides for a non- conventional system for securing the confidentiality of seller information by storing the information on a database that is located remote from a platform accessible by the buyer and by generating an asset listing and an asset summary accessible by the buyer that do not contain seller confidential information. The recited system relies on a computer-implemented deal making platform and confidential asset data management system across a network, selectively initiating the transmission, storage, and access to data, both informative and confidential, to permit a buyer and seller to make due diligence-informed decisions earlier than in conventional deal making, while securing seller confidential information from buyer access”.
Examiner respectfully disagrees. Neither the claims at issue, nor Applicant’s specification, purport to offer a “non- conventional” arrangement of components like that of Bascom for example. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Additionally, there is no evidence that the elements of the instant invention override any routine and conventional functions of technology, nor is there any specific interaction between the claimed elements that would a result that overrides the routine and conventional sequence of events as for example seen in DDR Holdings. Once again the Examiner notes that while the invention may be non-obvious or novel this does not confer eligibility. In other words, while the process claimed may be non-routine, the novelty seen in the present invention is a part of the abstract idea, and as such is not equivalent to non-routine functionality of the computing element. While the Examiner acknowledges the recitation of an online deal making platform, a confidential asset data management database located remote from the platform, a processing device, etc., the Examiner does not agree that these elements are integral to the claims. The recited components are recited at a 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
                             /MARISSA THEIN/                             Supervisory Patent Examiner, Art Unit 3625